Citation Nr: 1221034	
Decision Date: 06/15/12    Archive Date: 06/22/12

DOCKET NO.  11-00 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional(RO) Office
 in Philadelphia, Pennsylvania




THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for the service-connected posttraumatic stress disorder (PTSD) with depression, prior to March 23, 2011 .

2. Entitlement to an initial rating in excess of 30 percent for the service-connected PTSD with depression, beginning on March 23, 2011.  




ATTORNEY FOR THE BOARD

Martina Mills, Associate Counsel




INTRODUCTION

The Veteran served with the Army Reserve and had active duty for training from June 1995 to September 1995.  He performed active service from May 2002 to April 2003, from October 2003 to February 2005, and from November 2007 to February 2009.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in February 2010 by the RO that granted service connection for PTSD and assigned a noncompensable evaluation, effective on February 12, 2009.  

In an October 2010 rating decision, the RO assigned a 10 percent evaluation for the service-connected PTSD, effective on February 12, 2009.  Then, in a September 2011 rating decision, the RO assigned a staged rating of 30 percent, effective on March 23, 2011.  

However, the Veteran's appeal is not satisfied, as the Veteran has continued his appeal and the highest available scheduler rating has not been assigned for his disability.  See AB v. Brown, 6 Vet. App. 35 (1993).

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.


FINDINGS OF FACT

1.  For the period prior to March 23, 2011, the service-connected PTSD is shown to have been productive of a disability picture that more nearly approximated that of occupational and social impairment with occasional decreases in work efficiency and intermittent periods of inability to perform occupational tasks, due to symptoms of anxiety, depression and chronic sleep impairment.

2.  For the period of the appeal beginning on March 23, 2011, the service-connected PTSD is shown to be productive of a disability picture that more nearly approximates that of occupational and social impairment with reduced reliability and productivity due to such symptoms as depression and anxiety and difficulty in establishing and maintaining effective work and social relationships. 


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an evaluation of 30 percent, but no more for the service-connected PTSD, beginning on February 12, 2009 are met. 38 U.S.C.A. § 1155 (West 2002); 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321(b), 4.7, 4.130 including Diagnostic Code 9411 (2011).

2.  The criteria for the assignment of an evaluation of 50 percent, but no more for the service-connected PTSD, beginning on March 23, 2011, are met. 38 U.S.C.A. § 1155 (West 2002); 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321(b), 4.7, 4.130 including Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

VCAA applies to the instant claim.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).

VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that the notice requirements of VCAA applied to all five elements of a service connection claim (i.e., to include the rating assigned and the effective date of award).

In July 2009, the RO provided VCAA notice with respect to his claim for service connection for PTSD, and in February 2010, the RO granted service connection for PTSD.  

In cases like this one, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been substantiated, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006).  

The current appeal is a result of a notice of disagreement with the initial rating assigned, and thus gives rise to no further duty to notify under VCAA.  See 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice arises upon receipt of a notice of disagreement).

The Board also finds that VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  

The Veteran did not reply to a January 2011 VA letter requesting evidence in support of the claim.  The service treatment records and reports of VA examinations are associated with his claims file, and VA has obtained all pertinent/identified records that could be obtained.  

With respect to VA examinations, the Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The most recent VA examination was performed in March 2011.  The VA examination report is based on a review of the claims file, taking a relevant history from the Veteran, and clinical evaluation of the Veteran.  The VA examiner's conclusions are well supported, and the examination report is adequate for adjudication of the claim.


Analysis

Disability evaluations are based upon the average impairment of earning capacity as determined by VA's Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4.  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4.

In determining the current level of impairment, the disability must be considered in the context of the whole-recorded history.  38 C.F.R. §§ 4.2, 4.41.  An evaluation of the level of disability present also includes consideration of the functional impairment of the veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. §§ 4.10.

The determination of whether an increased evaluation is warranted is based on review of the entire evidence of record and the application of all pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Once the evidence is assembled, the Secretary is responsible for determining whether the preponderance of the evidence is against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  Id. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

In evaluating the severity of a particular disability it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  A claim such as this one, placed in appellate status by disagreement with the initial rating award and not yet ultimately resolved, is an original claim as opposed to a new claim for increase.  Fenderson v. West, 12 Vet. App. 119 (1999).  In such cases, separate ratings may be assigned for separate periods of time based on the facts found, a practice known as 'staged' ratings.  Id.

In the present case, the RO assigned staged ratings for the service-connected PTSD with a 10 percent rating prior to March 23, 2011, and a 30 percent rating beginning on that date.  Pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411, the rating criteria for rating mental disorders read as follows:

A 100 percent rating requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions of hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

A 70 percent rating requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence) spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

A 50 percent rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships. 38 C.F.R. § 4.130, Diagnostic Code 9411.

A 30 percent rating for PTSD will be assigned where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss.

A 10 percent rating for PTSD is assigned where there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or where symptoms are controlled by continuous medication.

The Board is to consider the Global Assessment of Functioning (GAF) scores that have been reported during the rating period for consideration.  GAF scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996) (citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed.), p. 32).

GAF scores from 91 to 100 represent superior functioning in a wide range of activities. GAF scores from 81 to 90 represent absent or minimal symptoms.  

GAF scores from 71 to 80 represent no more than slight impairment of in social, occupational or school functioning. 

GAF scores of 61 to 70 represent some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or schooling functioning (e.g., occasionally truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.

GAF scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).

Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).

Scores ranging from 31 to 40 reflect some impairment in reality testing or communications (e.g. speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g. depressed man avoids friends, neglects family, and is unable to work).  Id.

At the November 2009 VA psychiatric examination, the Veteran was found to have a GAF score ranging from between 65-75.  During a March 2011 VA psychiatric examination, the Veteran was found to have a GAF score of 51.  

As will be explained, the evidence is found to reflect signs and symptoms of the service-connected PTSD that warrant the assignment of a rating of 30 percent prior to March 23, 2011 and a rating of 50 percent beginning on that date.  

Since evidence of record reflects an increase in symptomatology during the period under appeal, staged ratings are warranted as identified.  See 38 C.F.R. § 4.1.

A review of the claims folder shows that the Veteran has been evaluated twice by VA in conjunction with his PTSD disability.  The March 2011 VA examiner noted the Veteran did not report having any private or VA mental health treatment.

In August 2009, the Veteran underwent a VA general medical examination in connection.  The examiner rendered a diagnosis of PTSD and noted that psychological testing was scheduled.  

The Veteran underwent a psychiatric examination in November 2009 when he recounted serving as a brigade scout in Iraq where he encountered sniper fire and at least nine IEDs.  He reported having no prior psychiatric history and a stable childhood.  He was noted to work fulltime in construction and to maintain a good support system with family and friends from the service.  

The Veteran reported becoming very jumpy when people were behind him in driving and nondriving situations.  He reported using alcohol to treat emotional distress and drinking to intoxication a couple of times a week.  He no longer watched TV because it caused too much agitation and frequently felt stressed and overwhelmed at work with some inability to perform occupational tasks in a timely manner.

The Veteran reported feeling distressed and experiencing heart palpitations and shortness of breathe when recollecting his time in Iraq.  He reported feeling anxious and overwhelmed when he heard things about the war on the TV.  He reported having symptoms such as hypervigilance, arousal problems, significant problems falling asleep and difficulty concentrating.  

The Veteran was noted to maintain good eye contact during the examination and to have thought content that was free of obsessions, compulsions, delusions or hallucinations.  The examination report described his overall mood as euthymic, but his affect was slightly tense.  The VA examiner assigned a GAF score in the range from 65 to 75, indicative of mild symptoms, but he was counseled as to treatment options for the service-connected PTSD.  

In a July 2010 letter, the Veteran recounted incidents of service including experiencing mortar attacks and the death of a close friend who was killed by an IED.  He described how he replayed traumatic scenes in his head, such as the image of a group of bodies being dumped on the ground.  

The Veteran underwent a second VA psychiatric examination in March 2011 in order to evaluate the severity of  the service-connected PTSD.  The examiner noted that he displayed hand wringing and restlessness and appeared to be tense.  

The Veteran appeared on the verge of tears during the entire examination and used rapid speech.  Although he had a cooperative attitude, he appeared to be anxious and dysphoric.  He reported being unable to connect emotionally with feelings of loss and was unable to mourn the death of his brother.  

During the evaluation, the Veteran was unable to identify any activities or leisure pursuits he currently enjoyed.  The VA examiner assigned a GAF score of 51, indicating moderate difficulty in social, occupational or school functioning.  

The VA examination showed that the  Veteran experienced persistently re-experiencing traumatic events, persistently avoiding stimuli associated with trauma experienced during service, and having a numbing of general responses.  He reported feelings of detachment and estrangement from others, along with a sense of a foreshortened future.  

The examiner noted persistent symptoms of increased arousal including difficulty falling and staying asleep, irritability or outbursts of anger, difficulty concentrating, hypervigilance, and exaggerated startled responses.  For example, when driving, the Veteran reported constantly scanning for IEDs.  

The VA mental health diagnostic studies revealed a score of 65 on the PTSD checklist.  The Beck Depression Inventory revealed a score of 31.  The VA examiner noted the Veteran had depression that was secondary to the PTSD.

Having reviewed the entire record, the Board finds that the service-connected disability picture clearly is shown to have increased in severity at the time of the March 2011 VA psychiatric examination.   

For the period prior to March 2011, the service-connected PTSD is found to have been manifested by a disability picture that more closely resembled the criteria for a 30 percent rating under the provisions of Diagnostic Code 9411.  

The level of impairment at that time did not reflect more than chronic sleep impairment and transient symptoms that decreased his work efficiency, although he was generally functioning satisfactorily with routine behavior and symptoms of depression.  Significantly, in November 2009, the VA examiner noted that the Veteran was slightly tense and reported being jumpy when people were behind him.  

The findings recorded during the initial period of the appeal would not be consistent with moderate occupational and social as reflected by the GAF score of 51 assigned in March 2011.  

When examined in March 2011, the Veteran was noted to have increased PTSD symptomatology.  Although there was no evidence of stereotyped speech, panic attacks, or short or long-term memory impairment, there were findings of greater impairment of occupational and social functioning in that he was noted to have disturbances of motivation and mood.  He also was noted to exhibit some difficulty in establishing and maintaining work and social relationships as evidenced by his inability to mourn the death of his brother.  He further reported waking in the middle of the night to grab the gun under his bed when he experienced memories of the war.   

However, at no time, is the service-connected PTSD shown to warrant a higher rating of 70 percent as reflected by manifestations even approaching a level of impairment consistent with occupational and social inadaptability with deficiencies in most areas, such as work, school, family relations judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence) spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); or an inability to establish and maintain effective relationships.
 
The Board notes here that the symptoms listed in VA's general rating formula for mental disorders is not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

In adjudicating a claim for increase, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id. at 443.  Pursuant to 38 C.F.R. § 4.7, when a question arises as to which of two ratings apply under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.

The Board has considered whether this case should be referred to the Director, Compensation and Pension Service, for extraschedular consideration.  The governing norm in such exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b).  38 C.F.R. § 3.321(b).  

To the extent that the established criteria reasonably address the symptomatology of the service-connected PTSD in this case, referral for an extraschedular consideration is not indicated.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).


ORDER

For the period of the appeal prior to March 23, 2011, an increased, initial rating of 30 percent, but no more for the service-connected PTSD is granted, subject to the regulations controlling the disbursement of the VA monetary benefits.

For the period of the appeal beginning on March 23, 2011, an increased rating of 50 percent, but no more for the service-connected PTSD is granted, subject to the regulations controlling disbursement of VA monetary benefits.  




____________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


